 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                            CENTRAL DISTRICT OF CALIFORNIA
10
                                    WESTERN DIVISION
11

12
     RAMONA TABIB, M.D., an                         Case No.: CV 17-5071-DMG (ASx)
13   individual,
                                                    ORDER DISMISSING ACTION WITH
14             Plaintiff,                           PREJUDICE [33]
15                    v.
16 ROBERT WILKIE, SECRETARY OF
   VETERANS AFFAIRS, and DOES 1
17 through 20 inclusive,

18             Defendants.
19

20        The parties having filed a Stipulation for Compromise Settlement and Dismissal,
21        IT IS HEREBY ORDERED:
22        1.    The above-captioned action is dismissed with prejudice in its entirety; and
23        2.    The parties shall bear their own costs of suit and fees.
24

25   DATED: May 28, 2019                         ________________________________
26                                               DOLLY M. GEE
                                                 UNITED STATES DISTRICT JUDGE
27

28

                                                1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     2
